OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejection – 35 U.S.C. 112

The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following:

The scope of the design is inconsistently disclosed, resulting in an inconsistent claim, as Figs. 1 – 3, 6, and 7 show the surgical sponge with a break along its length, and Fig. 8 does not. Absent any description of the purpose or scope of the break lines, or the space in between them, the intended scope in the present application cannot be determined. 

Specifically, while break lines/cutaway lines are not uncommon in design applications, there are two possible uses or understandings for them: 

a) Either that any portion of an article which is not shown forms no part of the claim, as per in re Zahn. 
b) Or that the article being disclosed is too long to be clearly disclosed on the pages provided, and has therefore been shown compressed for ease of illustration. 

    PNG
    media_image1.png
    514
    852
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    473
    777
    media_image2.png
    Greyscale

The applicant may overcome this rejection by clarifying the scope of the claimed design. 
In the case that interpretation a) is intended, the applicant may clarify that intention by inserting a statement in the specification to that effect, such as “The surgical sponge is shown with symbolic breaks in its length. The appearance of any portion of the article between the break lines forms no part of the claimed design.” In this situation Fig. 8 would be shown with an inconsistent scope in comparison with Figs. 1 – 7, and may also be cancelled to overcome the rejection.

In the case that interpretation b) is intended, the applicant may clarify that intention by amending the descriptions of Figs. 1 – 3, 6, and 7 to explain that these views are being shown with a break in their length in order to fit on the page, or for ease of illustration. An example of such a description might read “Fig. 2 is a top plan view of the surgical sponge of FIG. 1, shown with a break in its length for ease of illustration.” The applicant may wish to further clarify by inserting a feature statement following the figure descriptions that clarifies the scope as being represented in its entirety in Fig. 8, with Figs. 1 – 7 being shown with symbolic breaks in their length so that the figures fit into the required page dimensions.
	
Conclusion
The claim stands rejected under 35 U.S.C. 112(a) and (b).

If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922